          Case 2:18-cv-04882-DJH Document 18 Filed 06/05/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Sydni Deveraux,                                 NO. CV-18-04882-PHX-DJH
10                  Plaintiff,
                                                    CLERK’S ENTRY OF DEFAULT
11   v.
12   Unknown Party, et al.,
13                  Defendants.
14
15            Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure and upon
16   application by the Plaintiff, default is hereby entered against Defendant Lauren Sison aka
17   Evelyn Vinyl.
18            DEFAULT ENTERED this 5th day of June, 2019.
19                                            Brian D. Karth
                                              District Court Executive/Clerk of Court
20
21   June 5, 2019
                                              s/ L. Dixon
22                                      By    Deputy Clerk
23
24
25
26
27
28
